DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 06/10/2021.
	Claims 1-20 are currently pending and presented for examination.

Response to Arguments--
The remarks filed on 06/10/2021 with respect to prior art rejection have been considered but are moot, because the remarks do not apply to the combination of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1,2,10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutko et al. (US Patent. No.: US 7796314 B2), in view of Ishikawa et al. (US Pub. No.: US 2016/0261798 A1).
Regarding claim 1, Sutko discloses a method of controlling an imaging platform, the method (Fig. 1; Col 3, lines 30-45; Col 5, lines 15-30; beam-steering device) comprising:
determining, by a controller (Col 7, lines 15-25; external circuitry (e.g., a controller)), a motion profile for a dual-axis steering mirror associated with an imaging platform (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; optical imaging, image-projection system for accurate scanning of a laser beam; the actual position of the deflected beam in two-dimensional space can be determined from reflector-position feedback signals. The rotation of the support platform 104a causes the reflective element 104b to steer (by reflection) the beam in the y-direction.  The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes. ) ;
controlling , by the controller, the motion of the steering mirror based at least in part on the motion profile (Col 7; lines 15-25; In each of the position-sensing feedback schemes described above, electrical signals pertaining to the position of the support platform 104a are conducted or otherwise transmitted to external circuitry (e.g., a controller) via bond-pads 111 (or analogous structures) for x-direction sensing and bond-pads 112 (or analogous structures) for y-direction sensing.  The processing of controller can desirably yield real-time return-control signals to the galvanometers so 
determining, by the controller,  position information indicative of an orientation of the imaging platform at one or more points along a path on which the imaging platform travels (Col 6, lines 40-65; position –sensing technique provides feed-back data involves measurement of capacitive changes and accompanying motions of the platform); and
controlling, by the controller, the motion of the steering mirror based at least in part on the position information (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; Col 7; lines 15-25; In each of the position-sensing feedback schemes described above, electrical signals pertaining to the position of the support platform 104a are conducted or otherwise transmitted to external circuitry (e.g., a controller) via bond-pads 111 (or analogous structures) for x-direction sensing and bond-pads 112 (or analogous structures) for y-direction sensing.  The processing of controller can desirably yield real-time return-control signals to the galvanometers so that the angles of tilt of the reflective element about the two rotational axes and the frequency of tilt are as desired);
wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis (Col 5, lines 50-67; The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the 
However, Sutko does not disclose wherein the motion profile is determined, at least in part, such that a line of sight angle of one or more imaging devices associated with the imaging platform changes to reduce or eliminate relative motion between the imaging platform and a region of interest; furthermore, Sutko does not disclose the controller is one or more computing devices.
Ishikawa et al.  discloses wherein the motion profile is determined, at least in part, such that a line of sight angle of one or more imaging devices associated with the imaging platform changes to reduce or eliminate relative motion between the imaging platform and a region of interest  ( Para 53-56; The drive unit 22 continuously directs the line of sight from the image capturing camera unit 1 towards the physical object for a given time by successively changing angle of the mirror body 21 in accordance with movement of the image capturing camera unit 1 and the mirror body 21. The drive unit 22 also directs the line of sight from the image capturing camera unit 1 towards another object region (including a case where there is a region that has been shifted in one direction by a microscopic amount) by driving the mirror body 21. It is possible to use a control motor that is controlled by the control unit 3, for example, as the drive unit 22. As the drive unit 22 of this example, it is also possible to use a drive unit that can cause rotation of the mirror body 21 in forward and reverse directions at a desired angular velocity and at a desired timing, in accordance with control signals from the control unit 3.) and the controller is one or more computing devices ( Para 60; the 
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutko with the teaching of Ishikawa to determine the motion or the angle of the mirror and change the line of sight from the image capturing camera towards the target object, and use control computer to control the mirror  in order to reduce blur , perform camera shake correction  and increase system stability and efficacy and reduce system error by using computer to control the system.
Regarding claim 2, the combination of Sutko and Ishikawa teaches determining, by the one or more computing devices, a plurality of integration time periods based at least in part on the motion profile (Ishikawa; the control unit 3 commences exposure by the image capturing camera unit 1. This exposure is carried out over the course of a default exposure time, while carrying out rotation of the mirror body 21 in the forward direction. In this way, the image capturing camera unit 1 can acquire an image under conditions of the angular velocity that was set in step SA-1. Also, if the turning angle of the mirror body 21 has reached the default value, the control unit 3 stops exposure and also stops rotation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutko with the teaching of Ishikawa in order to calculate exposure time more accurately  under conditions of rotation of the mirror body to reduce blur  ) ; and
registering, by the one or more computing devices, the sequence of image frames to provide an image of the region of interest ( Ishikawa; Para 73-74;  as long as 1st to nth images.) .
Regarding claim 10, Sutko discloses performing operations, the operations comprising: 
determining a motion profile for a dual-axis steering mirror associated with an imaging platform (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; optical imaging, image-projection system for accurate scanning of a laser beam; the actual position of the deflected beam in two-dimensional space can be determined from reflector-position feedback signals. The rotation of the support platform 104a causes the reflective element 104b to steer (by reflection) the beam in the y-direction.  The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes) ; controlling the motion of the steering mirror based at least in part on the motion profile (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; optical imaging, image-projection system for accurate scanning of a laser beam; the actual position of the deflected beam in two-dimensional space can be determined from reflector-position feedback signals. The rotation of the support platform 104a causes the reflective element 104b to steer (by reflection) the beam in the y-direction.  The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes.);

controlling the motion of the steering mirror based at least in part on the position information (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; Col 7; lines 15-25; In each of the position-sensing feedback schemes described above, electrical signals pertaining to the position of the support platform 104a are conducted or otherwise transmitted to external circuitry (e.g., a controller) via bond-pads 111 (or analogous structures) for x-direction sensing and bond-pads 112 (or analogous structures) for y-direction sensing.  The processing of controller can desirably yield real-time return-control signals to the galvanometers so that the angles of tilt of the reflective element about the two rotational axes and the frequency of tilt are as desired) ; wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis (Col 5, lines 50-67; The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes, wherein the reflective element 104b is a mirror).
However, Sutko  does not disclose wherein the motion profile is determined, at least in part, such that a line of sight angle of one or more imaging devices associated with the imaging platform changes to reduce or eliminate relative motion between the imaging platform and a region of interest; furthermore, Sutko does not teach a 

Ishikawa et al.  discloses wherein the motion profile is determined, at least in part, such that a line of sight angle of one or more imaging devices associated with the imaging platform changes to reduce or eliminate relative motion between the imaging platform and a region of interest  ( Para 53-56; The drive unit 22 continuously directs the line of sight from the image capturing camera unit 1 towards the physical object for a given time by successively changing angle of the mirror body 21 in accordance with movement of the image capturing camera unit 1 and the mirror body 21. The drive unit 22 also directs the line of sight from the image capturing camera unit 1 towards another object region (including a case where there is a region that has been shifted in one direction by a microscopic amount) by driving the mirror body 21. It is possible to use a control motor that is controlled by the control unit 3, for example, as the drive unit 22. As the drive unit 22 of this example, it is also possible to use a drive unit that can cause rotation of the mirror body 21 in forward and reverse directions at a desired angular velocity and at a desired timing, in accordance with control signals from the control unit 3.); and a computing system, comprising: one or more processors; and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations ( Para 60; the control unit 3 controls the drive unit 22  
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutko with the teaching of Ishikawa to determine the motion or the angle of the mirror and change the line of sight from the image capturing camera towards the target object, and use control computer to control the mirror  in order to reduce blur , perform camera shake correction  and increase system stability and efficacy and reduce system error by using computer to control the system.
Regarding claim 15, the subject matter of claim 15 is similar to the subject matter of claim 10; therefore, claim 15 is rejected for the same reasons as set forth in claim 10.


Claims  11,12,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Sutko et al. (US Patent. No.: US 7796314 B2), in view of Ishikawa et al. (US Pub. No.: US 2016/0261798 A1), and further in view of Riddle et al. (US Pub. No.: US 2013/0265413 A1).

          Regarding claim 11, the combination of Sutko and Ishikawa teaches the operations further comprising: determining a plurality of integration time periods based at least in part on the motion profile (Ishikawa; the control unit 3 commences exposure by the image capturing camera unit 1. This exposure is carried out over the course of a default exposure time, while carrying out rotation of the mirror body 21 in the forward 1 can acquire an image under conditions of the angular velocity that was set in step SA-1. Also, if the turning angle of the mirror body 21 has reached the default value, the control unit 3 stops exposure and also stops rotation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutko with the teaching of Ishikawa in order to calculate exposure time more accurately  under conditions of rotation of the mirror body to reduce blur  ).
        However, the combination of Sutko and Ishikawa does not teach capturing a sequence of image frames of at least a portion of a region of interest during at least a subset of the plurality of integration time periods as the imaging platform travels along the path ; and
registering the sequence of image frames to provide a mosaicked image of the region of interest based at least in part on the overlapping measurements .
Riddle discloses capturing a sequence of image frames of at least a portion of a region of interest during at least a subset of the plurality of integration time periods as the imaging platform travels along the path (Riddle; Para 170; rapid readout, the camera system gathers images one after another), wherein neighboring image frames in the sequence of image frames comprise overlapping measurements of the region of interest (Riddle; Para 170-171;228; a FITS data cube (which constitutes a stack of FITS images) is created and written to as each image is gathered.; reconstructs the image to remove the effects of turbulence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutko with the teaching of Riddle to use capture frames of images when the platform moves 
registering the sequence of image frames to provide a mosaicked image of the region of interest (Riddle; Para 170-171; 228; a FITS data cube (which constitutes a stack of FITS images) based at least in part on the overlapping measurements (Riddle; Para 170-171; 228; a FITS data cube (which constitutes a stack of FITS images) is created and written to as each image is gathered.; reconstructs the image to remove the effects of turbulence).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutko with the teaching of Riddle to use capture frames of images when the platform moves so that the different angle of specimen or subjects can be well captured and observed for medical diagnosis purpose.).

Regarding claim 12, the combination of Sutko, Ishikawa and Riddle teaches the computing system of claim 11, the operations further comprising: identifying one or more misalignments between neighboring image frames in the sequence of captured image frames; and controlling the motion of the steering mirror based at least in part on the identified misalignments (Riddle; Para 9, 65,80; automated laser alignment; null out alignment errors), wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis (Sutko; Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; The combined movements provided by both galvanometers 101, 102 produce a combined 

Regarding claims 16-17, the subject matter of claims 16-17 are similar to the subject matter of claims 11-12 respectively; therefore, claims 16-17 are rejected for the same reasons as set forth in claims 11-12.
Allowable Subject Matter
5. Claims 3, 4-9, 13, 14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the combination of Sutko and Ishikawa et al. discloses 
controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis (Sutko; Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes.) .
However, none of the prior art discloses  one or more misalignments between neighboring image frames in the sequence of captured image frames; and controlling, by the one or more computing devices, the motion of the steering mirror based at least in part on the identified misalignments, 

Regarding claim 5, none of the cited prior art teaches “the computer-implemented method of claim 2, wherein each integration period corresponds to a period of time wherein relative motion between the imaging platform and a region of interest is reduced below a threshold" in combination of other limitation in its base claim.
Regarding claim 6, none of the cited prior art teaches “the computer-implemented method of claim 1, wherein the motion profile comprises a sawtooth wave according to which the steering mirror is to be moved" in combination of other limitation in its base claim .
Claims 7-9 are objected to as being dependent from claim 6.
Regarding claim 13, none of the cited prior art teaches or suggests that “wherein each integration period corresponds to a period of time wherein relative motion between the imaging platform and a region of interest is reduced below a threshold” in combination of other limitation in its base claim.
Regarding claim 14, none of the cited prior art teaches “the operations further comprising: identifying blur in at least one of the captured image frames; and controlling the motion of the steering mirror based at least in part on identified blur, wherein controlling the motion of the steering mirror comprises controlling the steering mirror to 
Regarding claim 18, none of the cited prior art teaches  the one or more tangible, non-transitory computer-readable media of claim 16, the operations further comprising: identifying blur in at least one of the captured image frames; and controlling the motion of the steering mirror based at least in part on identified blur, wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis”  in combination of other limitation in its base claim.
Regarding claim 19, none of the cited prior art teaches “the one or more tangible, non-transitory computer-readable media of claim 15, wherein controlling the motion of the steering mirror based at least in part on the motion profile comprises controlling the motion of the steering mirror such that a line of sight angle of the imaging platform travels from a first line of sight angle to a second line of sight angle at a first angular rate” in combination of its base claim. 
Regarding claim 20, none of the cited prior art teaches “controlling the motion of the steering mirror based at least in part on the motion profile further comprises, once the line of sight angle of the imaging platform reaches the second line of sight angle, controlling the motion of the steering mirror such that the line of sight of the imaging platform travels from the second line of sight angle to the first line of sight angle at a second angular rate” in combination of its base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/XI WANG/           Primary Examiner, Art Unit 2696